Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mih Suhn Koh on Friday, November 19, 2021 @2:55 pm.

The application has been amended as follows: 
In the Claims
Claim 1, 8th line from the bottom of page 2:


Claim 2, line 3 of the claim:
	replace “susbsituents”  with  -- substituents -- .

Claim 3, line 2 of the claim:
	replace “susbsituents”  with  -- substituents -- .

Claim 4, next to the last line of the claim:
	replace “susbsituents”  with  -- substituents -- .

Claim 5, next to the last line of the claim:
	replace “susbsituents”  with  -- substituents -- .


	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

    PNG
    media_image1.png
    203
    361
    media_image1.png
    Greyscale
, and methods of using products of instant Formula 1.  The novel and nonobvious aspect of this invention involves a carbonylamino substituted saturated ring attached to the 2-cyanopyrimidinyl ring.  The closest prior art of record is WO 2007/039470 A1 to Rankovic et al. who teach compounds of Formula I, 
    PNG
    media_image2.png
    184
    230
    media_image2.png
    Greyscale
, which has a phenyl ring substituted on a 2-cyanopyrimidinyl ring but Rankovic et al. fail to teach or suggest a carbonylamino substituted saturated ring attached to the 2-cyanopyrimidinyl ring as found in the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



November 19, 2021
Book XXVI, page 285